Case 3:20-cv-00045-JPJ-PMS Document 97 Filed 09/17/20 Page 1 of 8 Pageid#: 3763




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                            CHARLOTTESVILLE DIVISION

                                                 )
   WILD VIRGINIA, VIRGINIA WILDERNESS            )   Case No. 3:20-cv-00045-JPJ-PMS
   COMMITTEE, UPSTATE FOREVER, SOUTH             )
   CAROLINA WILDLIFE FEDERATION, NORTH           )
   CAROLINA WILDLIFE FEDERATION, NATIONAL        )
   TRUST FOR HISTORIC PRESERVATION,              )
   MOUNTAINTRUE, HAW RIVER ASSEMBLY,             )
   HIGHLANDERS FOR RESPONSIBLE                   )
   DEVELOPMENT, DEFENDERS OF WILDLIFE,           )
   COWPASTURE RIVER PRESERVATION                 )
   ASSOCIATION, CONGAREE RIVERKEEPER, THE        )
   CLINCH COALITION, CLEAN AIR CAROLINA,         )
   CAPE FEAR RIVER WATCH, ALLIANCE FOR THE       )
   SHENANDOAH VALLEY, and ALABAMA RIVERS         )
   ALLIANCE,                                     )
                                                 )
        Plaintiffs,                              )
                                                 )
  v.                                             )
                                                 )
   COUNCIL ON ENVIRONMENTAL QUALITY and          )
   MARY NEUMAYR IN HER OFFICIAL CAPACITY         )
   AS CHAIR OF THE COUNCIL ON                    )
   ENVIRONMENTAL QUALITY,                        )
                                                 )
        Defendants,                              )
                                                 )
  and                                            )
                                                 )
  AMERICAN FARM BUREAU FEDERATION,               )
  AMERICAN FOREST RESOURCE COUNCIL,              )
  AMERICAN FUEL & PETROCHEMICAL                  )
  MANUFACTURERS, AMERICAN PETROLEUM              )
  INSTITUTE, AMERICAN ROAD &                     )
  TRANSPORTATION BUILDERS ASSOCIATION,           )
  CHAMBER OF COMMERCE OF THE UNITED              )
  STATES OF AMERICA, FEDERAL FOREST              )
  RESOURCE COALITION, INTERSTATE NATURAL         )
  GAS ASSOCIATION OF AMERICA, and NATIONAL       )
  CATTLEMEN’S BEEF ASSOCIATION,                  )
                                                 )
        Defendants-Intervenors.                  )
Case 3:20-cv-00045-JPJ-PMS Document 97 Filed 09/17/20 Page 2 of 8 Pageid#: 3764




         DEFENDANTS’ RESPONSE TO PLAINTIFFS’ MOTION FOR A STATUS
                              CONFERENCE

        Less than a week after the Court denied their request for a preliminary injunction, and

 while dispositive motions to dismiss remain pending, Plaintiffs seek an immediate status

 conference to “discuss management of this case.” Pls.’ Mot. for Status Conf. 2. Defendants

 oppose this request because it is premature. Defendants believe the Court and the parties would be

 better served if—rather than rushing to the Court in the first instance—the parties prepared and

 submitted a joint case management statement addressing the next steps in this litigation. With a

 statement outlining the parties’ respective positions—including their areas of agreement and

 disagreement—the Court could make a deliberate decision about how case should proceed and

 hold a case management conference if needed. To that end, Defendants sought to engage

 Plaintiffs in the development of a joint statement, but Plaintiffs declined.

        Nonetheless, to assist the Court in determining whether a status conference is needed, and

 to facilitate the Court’s consideration of any issues that may require consideration at a status

 conference, Defendants set forth below their positions on the issues raised by Plaintiffs in their

 motion—including the propriety of discovery and expedited briefing on summary judgment—and

 propose a reasonable schedule for resolution of the remainder of this case. See Pls.’ Mot. ¶¶ 6, 9.

 In addition, Defendants have conferred with Defendant-Intervenor Business Associations, and are

 authorized to represent that they agree with the proposed schedule outlined below.

                             Nature of the Case & Proceedings to Date

        Plaintiffs challenge Defendant CEQ’s revised regulations governing the implementation of

 the National Environmental Policy Act (NEPA). 85 Fed Reg. 43,304 (July 16, 2020). Plaintiffs

 allege the revised regulations (the “2020 Rule”) violate the Administrative Procedure Act (APA)




                                                    1
Case 3:20-cv-00045-JPJ-PMS Document 97 Filed 09/17/20 Page 3 of 8 Pageid#: 3765




 and NEPA. Defendants assert that the 2020 Rule was promulgated in accordance with all

 applicable laws and regulations.

        Following the filing of their Complaint, Plaintiffs sought a preliminary injunction against

 the Rule, triggering cross motions to dismiss and placing an avalanche of paper before this Court

 for consideration in a compressed timeframe:

       8/18/20 Motion for Preliminary Injunction & Motion to Expedite Briefing (ECF 30)

       8/19/20 Defendants’ Opposition to Expedited Briefing and Motion to Extend Time to
        Respond to Preliminary Injunction (ECF 31, 32)

       8/20/20 Plaintiffs’ Response in Support of Expedited Briefing (ECF No. 33)

       8/21/20 Defendants’ Reply in Support of Motion to Extend Time (ECF No. 34)

       8/24/20 Status Conference before Judge Urbanski

       8/25/20 Defendants’ and Defendant-Intervenors’ Motions to Dismiss (ECF 52, 53, 56, 57)

       9/02/20 Plaintiffs’ Opposition to Motion to Dismiss (ECF 73)

       9/02/20 Defendants’ and Defendant-Intervenors’ Briefs in Opposition to Preliminary
        Injunction (ECF 74-75)

       9/04/20 Oral Argument on Motion for Preliminary Injunction and Motions to Dismiss

       9/09/20 Defendants’ and Defendant-Intervenors’ Reply Briefs in Support of Motions to
        Dismiss (ECF 88, 90)

       9/09/20 Plaintiffs’ Reply in Support of Preliminary Injunction (ECF 89)

       9/11/20 Order denying Motion for Preliminary Injunction (ECF 92).

        The denial of Plaintiffs’ motion for a preliminary injunction makes clear that the

 continuation of this hectic pace of litigation—and the burden it places on the Court and the




                                                  2
Case 3:20-cv-00045-JPJ-PMS Document 97 Filed 09/17/20 Page 4 of 8 Pageid#: 3766




 parties—is unnecessary.1 To that end, Defendants suggest below a reasonable and orderly

 schedule for resolution of the remainder of this case.

                                   Judicial Review Under the APA

        Plaintiffs note that they seek clarification of the Court’s reference to discovery or expert

 testimony in its preliminary injunction decision. Pls.’ Mot. ¶ 9. For the reasons set forth below,

 Defendants submit that discovery or expert testimony is not warranted or appropriate in this case.

          The case is brought under the judicial review provisions of the APA, 5 U.S.C. § 706(2).

 Under the APA, judicial review is generally restricted to the Administrative Record, and—

 provided a motion to dismiss is not granted—is conducted on cross-motions for summary

 judgment without need for trial, discovery or other fact-finding procedures. Sanitary Bd. of City

 of Charleston, W. Virginia v. Wheeler, 918 F.3d 324, 334–35 (4th Cir. 2019); Mayor & City

 Council of Baltimore v. Trump, 429 F. Supp. 3d 128, 137 (D. Md. 2019) (“claims brought under

 the APA are adjudicated without a trial or discovery, on the basis of an existing administrative

 record[.]”). Because review is based on an administrative record, this matter is exempt from

 Federal Rule of Civil Procedure 26(f). See Fed. R. Civ. P. 26(a)(1)(B)(i). For this same reason, it

 would not be appropriate for the parties to offer, or for this Court to consider, interpretive

 testimony or expert opinion concerning the validity of the challenged Rule.

        Discovery relating to the merits also would be inappropriate. The use of discovery to

 supplement the administrative record is permitted only where there has been a “strong showing of

 bad faith or improper behavior.” Tafas v. Dudas, 530 F. Supp. 2d 786, 797 (E.D. Va. 2008). See

 also Dep’t of Commerce v. New York, 139 S. Ct. 2551, 2573–74 (2019) (“[W]e have recognized a



 1
  Notably, none of the plaintiffs in the other three cases across the country challenging the 2020
 Rule have sought the emergency proceedings that Plaintiffs sought here.


                                                    3
Case 3:20-cv-00045-JPJ-PMS Document 97 Filed 09/17/20 Page 5 of 8 Pageid#: 3767




 narrow exception to the general rule against inquiring into the mental processes of administrative

 decisionmakers. On a strong showing of bad faith or improper behavior, such an inquiry may be

 warranted and may justify extra-record discovery.” (internal citation and quotations omitted)).

 Were Plaintiffs to seek discovery, they would first have to seek leave and satisfy the Court that

 their request meets the standards articulated in Tafas v. Dudas and Department of Commerce v.

 New York.

        Finally, discovery or other production of extra-record evidence is unwarranted with regard

 to Defendants’ pending motion to dismiss. That motion is based on the legal principal that, until

 the 2020 Rule is applied to a concrete decision, Plaintiffs cannot be injured by the Rule and cannot

 satisfy the obligations of standing or ripeness. Factual evidence will not alter that legal calculus,

 which is the product of various Supreme Court and Fourth Circuit holdings. When, and if, the

 2020 Rule is applied in a manner causing Plaintiffs harm, they can challenge that decision, but that

 is a question for a future case. No further evidence is need to resolve the pending motions to

 dismiss.

                                          Proposed Schedule

        Defendants’ and Defendant-Intervenors’ motions to dismiss remain pending. These

 motions raise predicate jurisdictional issues under Article III that must be decided before the case

 proceeds to summary judgment. Steel Co. v. Citizens for a Better Envt., 523 U.S. 83 (“Article III

 is always an antecedent question.”). Should the Court deny the motions to dismiss, Defendants

 propose the schedule below for resolution of the merits of the case.

        1.      30 days after any decision denying the pending motions to dismiss, Defendants will

 lodge with the Court, and provide to the parties, the administrative record in this matter.

        3.      30 days after service of the administrative record, Plaintiffs shall file a motion for

 summary judgment and brief in support. Plaintiffs’ brief shall be limited to 40 pages.


                                                    4
Case 3:20-cv-00045-JPJ-PMS Document 97 Filed 09/17/20 Page 6 of 8 Pageid#: 3768




        4.      30 days after service of Plaintiffs’ motion for summary judgment, Defendants and

 Defendant-Intervenors shall each file a cross-motion for summary judgment and a brief in support

 of their cross-motion for summary judgment and in opposition to Plaintiffs’ motion for summary

 judgment. Defendants’ brief shall be limited to 50 pages and Defendant-Intervenors’ shall be

 limited to 33 pages.

        5.      30 days after service of Defendants’ and Defendant-Intervenors’ cross-motions,

 Plaintiffs shall file their brief in opposition to Defendants’ and Defendant-Intervenors’ cross-

 motions for summary judgment and reply in support of its motion for summary judgment.

 Plaintiffs’ opposition/reply brief shall be limited to 35 pages.

        6.      14 days after service of Plaintiffs’ opposition/reply brief, Defendants and

 Defendant-Intervenors will file their replies in support of their cross-motions for summary

 judgment. Defendants’ reply brief shall be limited to 25 pages and Defendant-Intervenors’ shall

 be limited to 16 pages.

        7.      Any party granted amicus status shall file 10 days after the opening brief of the

 party on whose side they appear as amicus. Amicus filings shall be limited to 15 pages.

        Plaintiffs suggest that “expedited” summary judgment briefing is warranted. Pls.’ Mot. ¶

 9. The need for expedited relief, however, was settled by denial of Plaintiffs’ motion for a

 preliminary injunction. At this point, the case should proceed with proper deliberation under the

 conventional schedule outlined above.

                                              Conclusion

        Defendants submit the foregoing in the hopes of assisting the Court in developing a

 reasonable schedule for the remainder of this litigation.

        Respectfully submitted this 17th day of September, 2020,




                                                    5
Case 3:20-cv-00045-JPJ-PMS Document 97 Filed 09/17/20 Page 7 of 8 Pageid#: 3769



  THOMAS T. CULLEN                     JEFFREY BOSSERT CLARK
  United States Attorney               Assistant Attorney General
                                       JONATHAN BRIGHTBILL
  /s/ Krista Frith                     Principal Deputy Assistant Attorney General
  Assistant United States Attorney     PAUL E. SALAMANCA
  Virginia Bar No. 89088               Senior Counsel
  United States Attorney’s Office
  P.O. Box 1709                        /s/ Barclay T. Samford
  Roanoke, VA 24008                    BARCLAY T. SAMFORD
  TEL (540) 857-2250                   NM State Bar No. 12323
  FAX (540) 857-2614                   Senior Attorney
  Krista.frith@usdoj.gov               U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Natural Resources Section
                                       999 18th Street, South Terrace, Suite 370
                                       Denver, CO 80202
                                       Tel: (303) 844-1475
                                       E-mail: clay.samford@usdoj.gov

                                       ALLEN M. BRABENDER
                                       Attorney
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Appellate Section
                                       Post Office Box 7415
                                       Washington, D.C. 20044
                                       Tel: (202) 514-5316
                                       E-mail: allen.brabender@usdoj.gov

                                       STEVEN W. BARNETT
                                       Attorney
                                       U.S. Department of Justice
                                       Environment and Natural Resources Division
                                       Law and Policy Section
                                       Post Office Box 7415
                                       Washington, D.C. 20044
                                       Tel: (202) 514-1442
                                       E-mail: steven.barnett@usdoj.gov




                                       6
Case 3:20-cv-00045-JPJ-PMS Document 97 Filed 09/17/20 Page 8 of 8 Pageid#: 3770



                                           MATTHEW R. OAKES
                                           Senior Counsel
                                           U.S. Department of Justice
                                           Environment and Natural Resources Division
                                           Law and Policy Section
                                           Post Office Box 7415
                                           Washington, D.C. 20044
                                           Tel: (202) 514-1442
                                           E-mail: matthew.oakes@usdoj.gov

                                           CLARE BORONOW
                                           Trial Attorney
                                           U.S. Department of Justice
                                           Environment and Natural Resources Division
                                           Natural Resources Section
                                           999 18th Street, South Terrace, Suite 370
                                           Denver, CO 80202
                                           Tel: (303) 844-1362
                                           E-mail: clare.boronow@usdoj.gov




                                       7
